24 A.3d 860 (2011)
Thomas BRUCKSHAW, as Administrator of the Estate of Patricia Bruckshaw and Thomas Bruckshaw, In His Own Right as Husband of Decedent Patricia Bruckshaw the Frankford Hospital of the City of Philadelphia and the Frankford Hospital of the City of Philadelphia t/a Frankford Hospital Torresdale Division and Frankford Health Care System, Inc. and Jefferson Health System, Inc. and Brian P. Priest, M.D. and Randy Metcalf, M.D.
Petition of Thomas J. Bruckshaw.
No. 724 EAL 2010.
Supreme Court of Pennsylvania.
July 14, 2011.

ORDER
PER CURIAM.
AND NOW, this 14th day of July 2011, the Petition for Allowance of Appeal is GRANTED LIMITED to the following issue. The issue, as stated by petitioner, is:
Whether a court is empowered to remove a principal juror without any reason and without any notice to the parties, and replace her with the last possible alternate, again without any notice to the parties, after all evidence was submitted and the jury had already retired to deliberate?